Citation Nr: 1028842	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-30 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, 
Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans Affairs 
(VA) healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiakyta Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 determination of the Department of 
Veterans Affairs (VA) Health Eligibility Center in Fort Harrison, 
Montana.

The appellant testified before the undersigned Veterans Law Judge 
in June 2010.  A transcript of the hearing has been associated 
with the record.  


FINDINGS OF FACT

1.  The appellant's application for enrollment in the VA health 
care system was received after January 17, 2003 and he was 
assigned to Priority Group 8.

2.  The appellant is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, that would warrant placement in a priority 
category above category 8.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA healthcare 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706, 1710 
(West 2002); 38 C.F.R. § 17.36 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has held 
that when the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or assistance 
would aid in substantiating this claim. Thus, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the provisions regarding notice and assistance is not required if 
no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

38 C.F.R. § 3.103

As indicated in the transcript, prior to the hearing, the issue 
was addressed and he was informed that he could reapply for the 
benefit.  This reflects that the issue was clarified and 
suggestions were advanced to the appellant.  The hearing 
conducted by a Veterans Law Judge (rather than a hearing officer) 
established that the critical elements involved income 
limitations as determined by county.  The Judge confirmed the 
county of residence.  Clearly, the Veteran understood the nature 
of the hearing.  Although the Judge did not suggest the 
submission of additional evidence, it is clear that there was no 
additional evidence that could be submitted that would have a 
material impact in this case.  Assuming that section 3.103 is 
applicable to a Veterans Law Judge (or a non-part 3 issue), the 
actions of the Judge in this case comply with 38 C.F.R. § 3.103.  

Legal Criteria and Analysis

The appellant has appealed the denial of enrollment in the VA 
healthcare system.  As explained below, the Board finds against 
the appellant's claim.

38 U.S.C.A. § 1705 provides that the Secretary of Veterans 
Affairs (Secretary) shall manage the enrollment of veterans in 
accordance with the following priorities, in the order listed: 
(1) veterans with service- connected disabilities rated 50 
percent or greater; (2) veterans with service- connected 
disabilities rated 30 percent or 40 percent; (3) veterans who are 
former prisoners of war (POW) or were awarded the Purple Heart; 
veterans with service-connected disabilities rated 10 percent or 
20 percent; (4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to defray 
the expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a); (6) all other veterans eligible for hospital care, 
medical services, and nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 
1710(a)(3). 38 U.S.C.A. § 1705(a) (West 2002).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to make 
an annual decision as to enrollment in the VA healthcare system.  
Effective October 2, 2002, section 202(a) of the Department of 
Veterans Affairs Health Care Programs Enhancement Act of 2001, 
Pub. L. No. 107-135, 115 Stat. 2446 (2002), an additional 
priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition to receiving medical benefits.  38 C.F.R. § 
17.36(a) (2009).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-connected 
disabilities assigned the lowest priority, or Priority Group 8.  
38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority Group 8 
who were not in an enrolled status on January 17, 2003. 38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in Priority Group 8 not already enrolled as of January 
17, 2003, in light of VA's limited resources).  A veteran may 
apply to be enrolled in the VA healthcare system at any time; 
however, a veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to a VA 
medical facility.  38 C.F.R. § 17.36(d).

The Board notes that the regulations pertaining to eligibility 
for enrollment in the VA healthcare system were amended, 
effective June 15, 2009.  In particular, the amendments 
established additional sub-priorities within enrollment priority 
category 8 to allow for the enrollment of priority category 8 
veterans whose income exceeds the current means test and 
geographic means test income thresholds by 10 percent or less.  
38 C.F.R. § 17.36 (2009);  Expansion of Enrollment in the VA 
Health Care System, 74 Fed. Reg. 22832, 22834 (May 15, 2009).

The record shows that the appellant submitted an application for 
health benefits in March 2008.  He indicated that his household 
consisted of him and his wife.  He reported that he was 
unemployed but his wife worked full time.  At that time, the 
appellant reported that his gross annual income from employment 
for the previous year was $22,628 and that his spouse's income 
was $20,711.  Additional income of $14,900 was also listed.  

In a March 2008 decision, it was explained that the appellant was 
assigned to Priority Group 8 which meant that the appellant did 
not have a compensable service connected disability or other 
eligibility status that qualified him for placement in a higher 
priority group and that the financial information provided showed 
that the appellant's income exceeded the VA national income 
threshold for his area of residence.  It was noted that, for the 
appellant's locale, the means test threshold for a single veteran 
was $25,842 and $31,013 for a veteran with a single dependent.  
Based upon his status as a nonservice- connected veteran and the 
financial data provided, the appellant was assigned to Priority 
Group 8 and his claim was denied on the basis that he was a 
nonservice-connected veteran whose completed application for 
enrollment in the VA health care system was received after 
January 17, 2003.

The appellant argues that he was told that he would have health 
care benefits as needed after service.  According to the 
appellant, he was never informed that he needed to apply for 
benefits before 2003.  He argues that consideration for benefits 
should be based on his earnings alone and not include the 
earnings of his wife.  He has also related that his income is 
unsteady and that he has had periods of unemployment.  The Board 
has considered the appellant's contentions.  However, the Board 
notes that the evidence shows that the appellant submitted a 
completed application for the requested benefits in March 2008 
well after January 17, 2003.  Furthermore, as explained above, 
the record reflects that the appellant's income exceeded the VA 
national income threshold for his area of residence and, 
consequently, the appellant lacks low income status.  Even when 
taking into consideration the recent amendments to the 
regulations, the requirements are still not met.  A review of the 
evidence does not reveal that the appellant is otherwise shown to 
meet the eligibility criteria for assignment to priority groups 1 
through 7.  Thus, as a Priority Group 8 veteran, whose completed 
application was received after January 17, 2003, the appellant is 
ineligible for enrollment in the VA medical healthcare system.

In making this determination, the Board recognizes and 
appreciates the appellant's service and is sympathetic to his 
circumstances.  The Board also regrets that limited resources 
restrict VA's capacity to provide care to all veterans.  However, 
the regulations pertaining to a veteran's eligibility for 
healthcare benefits were amended to protect the quality of care 
for other enrollees who have lower incomes, special medical 
needs, or disabilities incurred during military service.  The 
Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because 
the law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for enrollment in the VA healthcare system is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


